Title: To James Madison from Henry Hill, 8 May 1808
From: Hill, Henry
To: Madison, James



Sir,
NewYork May 8th. 1808.

In acknowledging the recpt. of your letters of the 3d. and 4th. currt. by the first of which I am informed of the honor the President proposes to confer upon me by an appointment to the Brazils, you will be better able to judge of, than I am to describe, my feelings on the occasion.
The satisfaction I derive from his and your confidence as will be readily immagined, is great, and I trust, to merit the latter, and that neither will be diminished by the manner in which I shall endeavor to discharge the important duties he is pleased to confide to me.
It might be attended with some inconvenience to my personal concerns, to leave this before the first of July; but it will be considered without doubt that, no time should be lost in effecting any arrangements which it is proposed should be made with the Government of the Brazils, and the commission proposed, being to me very desireable and accepted with great pleasure, I shall hold myself in readiness, to depart whenever I may be honored with your instructions.
In accepting the proposed appointment however, I ought not to keep from your view that it may be necessary I should return to the United States in twelve Months; and I should wish it in case of being recognized by the Prince Regent, for the purpose of taking out my family.
In such event, I trust I should have ample time while at Rio-janeiro and St. Salvador, to make any arrangments contemplated by the President to confide to me and to acquire such information, as would satisfy the immediate and most essential objects he may have in view by my appointment, and I should of course, leave a deputy to act in my absence whom I propose should be Mr. Jno. L. Ramage, who was with me at Havana.
I have no personal wishes to consult with respect to any vessel it may be thought proper to dispatch, only that she should be calculated for the speedy and safe performance of a very lengthy navigation; unless indeed a friend can be benefitted by it, without showing partiality or being in any other respect detrimental to the public interest.  On this subject I have conversed with the Collector, and he will not be unaccommodating.  With very great respect, I have the honor to be, Sir, Your Mo. ob. Servt.

Henry Hill Jr.

